F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS                         NOV 8 2000

                                    TENTH CIRCUIT                     PATRICK FISHER
                                                                                 Clerk



 WILLIAM DOENZ, individually and
 as Trustee of the William J. Doenz
 Real Estate Trust,

             Plaintiff-Appellant,
                                                         No. 99-8087
 v.                                                  (D.C. No. 98-CV-76)
                                                         (Wyoming)
 SHERIDAN COUNTY; SHERIDAN
 COUNTY BOARD OF COUNTY
 COMMISSIONERS,

             Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, TACHA and EBEL, Circuit Judges.


         William Doenz appeals from an order of the District Court granting

summary judgment for defendant. For the reasons set forth below, we affirm the

District Court’s order, albeit on grounds different from those of the District

Court.


       This order and judgment is not binding precedent, except under the
         *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                           I

      This litigation originated in October 1994, when the Board of County

Commissioners of Sheridan County, Wyoming (“Sheridan County”), filed a

declaratory judgment action in state court in an attempt to resolve a property

dispute among neighbors regarding use of a road. Although Mr. Doenz was not

part of the dispute, he was brought into the suit by Sheridan County because he

had an easement to use the road. The County then moved to withdraw from the

case and was granted permission to do so. Mr. Doenz prevailed in this first

litigation, the court ruling that his easement was valid. Ultimately, however, the

Wyoming Supreme Court reversed on the ground that the County had no

jurisdictional authority to bring the case in the first place.

      Mr. Doenz then filed suit in state court against Sheridan County under the

Wyoming Governmental Claims Act, alleging that the County had been negligent

in bringing him into the declaratory judgment action when it had no jurisdictional

authority to do so. This negligence, he argued, resulted in a cloud on the title to

his land, which was on the market when the County filed the lawsuit. Mr. Doenz

had located a different piece of property which he wished to purchase. Because

of the clouded title on his own land, he lost a willing buyer and was unable to sell

it. This, in turn, made it impossible for him to acquire the land he was attempting




                                          -2-
to purchase. Mr. Doenz also missed a once-in-a-lifetime opportunity for a low tax

rate on the sale of his land and incurred substantial legal fees.

       The state court granted summary judgment for Sheridan County on the issue

of governmental immunity, concluding the County was immune from liability

under the Wyoming Governmental Claims Act. However, the court gave Mr.

Doenz leave to file a proposed amended complaint that would lay out any other

bases for relief. Mr. Doenz filed an amended complaint which added a claim

under 42 U.S.C. § 1983, a takings claim under the Fifth and Fourteenth

Amendments, and several claims under the Wyoming constitution. The court held

that the proposed complaint failed to state claims for which relief could be

granted, concluding that the mere filing of a lawsuit by Sheridan County was

insufficient to constitute a taking under the Constitution and that Mr. Doenz was

therefore not entitled to relief under 42 U.S.C. § 1983. Finally, the court

suggested to Mr. Doenz that he submit another proposed amended complaint

asserting any claims he might have under Wyoming’s inverse condemnation

statute.

       Mr. Doenz filed another proposed complaint that contained all the

allegations previously rejected by the court and attempted to add an inverse




                                          -3-
condemnation claim. 1 The court rejected this proposed complaint as well, and

dismissed the case with prejudice.

         Mr. Doenz appealed the decision to the Wyoming Supreme Court. That

court held that while Mr. Doenz raised several issues on appeal, only one of those

issues was properly presented: whether the district court was right to deny Mr.

Doenz’s motion to file the Second Proposed Amended Complaint. The court held

that Mr. Doenz did not meet his burden of proving the trial court abused its

discretion in denying yet another motion to amend. The court further noted that

          “[i]n his appeal to this Court, Doenz has failed to accurately apply the
         statute to the facts of this case to establish how the prescribed
         activities set out in the statute relate to his situation. Although he
         attempts to do so by resorting to arguments already disposed of by
         the district court, he did not appeal from those rulings, and we,
         therefore, will not review them.”

Doenz v. Sheridan County Board of County Comm’rs, 949 P.2d 464, 465 (Wyo.

1997).

         After losing in state court, Mr. Doenz filed this federal action, requesting

relief under 42 U.S.C. § 1983 for the “temporary taking of private property

without due process and just compensation” in violation of the Fifth and




        The Wyoming Supreme Court later noted that “[i]nstead of precisely
         1

alleging an inverse condemnation claim, Doenz’s proposed complaint asserted a
slander of title claim along with other claims which had already been decided by
the district court.” Doenz v. Sheridan County Board of County Comm’rs, 949
P.2d 464, 465 (Wyo. 1997).

                                           -4-
Fourteenth Amendments to the U.S. Constitution and the Wyoming state

constitution. The district court granted summary judgment to Sheridan County,

holding that the County’s lawsuit against Mr. Doenz did not constitute a taking

under current takings jurisprudence. Having determined the matter on that issue,

the court declined to reach Sheridan County’s two other arguments for summary

judgment: namely, that Mr. Doenz did not have standing, and that this action was

barred by collateral estoppel and res judicata.

      We review the district court’s grant of summary judgment de novo. Simms

v. Oklahoma ex rel. Dep’t of Mental Health and Substance Abuse Servs., 165
F.3d 1321, 1326 (10th Cir.), cert. denied, 120 S. Ct. 53 (1999). We “may affirm

the district court on any legal ground supported by the record.” Wolfgang v. Mid-

America Motorsports, Inc., 111 F.3d 1515, 1524 (10th Cir. 1995).

      A cornerstone of the federal court system is res judicata. Under this

doctrine, “a final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in that

action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). While the federal courts are

not bound by state courts’ determinations of federal law, we are bound to apply

the res judicata doctrine to state court proceedings where the parties have had “a

full and fair opportunity to litigate.” Montana v. United States, 440 U.S. 147, 153

(1979). Whether the parties have had such an opportunity is determined by


                                         -5-
examining “whether the state proceedings satisfied ‘the minimum procedural

requirements of the Fourteenth Amendment’s Due Process Clause.’” Phelps v.

Hamilton, 122 F.3d 1309, 1322 (10th Cir. 1997). As the Supreme Court has

noted, res judicata promotes “the comity between state and federal courts that has

been recognized as a bulwark of the federal system.” Allen, 449 U.S. at 96.

Congress reinforced this state/federal relationship in the enactment of 28 U.S.C.

§ 1738, which mandates that federal courts give the same “full faith and credit” to

the decisions of a state court as that state’s courts would give to the decision. See

Carpenter v. Reed ex rel. Dep’t of Public Safety, 757 F.2d 218, 219 (10th Cir.

1985).

         In the instant case, each and every claim that Mr. Doenz asserts in the

present action has already been ruled upon by the state court. Mr. Doenz argued

there, as here, that: (1) the filing of Sheridan County’s lawsuit was a taking under

the Fifth and Fourteenth Amendments; (2) it was also a taking under the

Wyoming state constitution; and (3) he was accordingly due just compensation.

The state trial court ruled that a lawsuit could not be a taking under either the

Fifth and Fourteenth Amendments or the Wyoming state constitution, and that Mr.

Doenz therefore did not state a claim for which relief could be granted under 42

U.S.C.




                                           -6-
§ 1983. The court twice granted Mr. Doenz leave to file proposed amended

complaints in an effort to state a claim. Mr. Doenz could have appealed any of

these rulings to the Wyoming Supreme Court.

      Mr. Doenz thus had a full and fair opportunity to litigate all his claims in

state court. He does not get a third bite at the apple by filing the same case

against the same parties alleging the same issues in federal court. To allow him

to do so would contravene a bedrock principle of federalism. 2

      We hold that the district court’s grant of summary judgment was proper

given that the Mr. Doenz’s case is barred from relitigation by res judicata. We

AFFIRM.

                                                ENTERED FOR THE COURT

                                                Stephanie K. Seymour
                                                Chief Judge




      2
       We note, however, that this case does not require us to decide whether res
judicata would preclude a litigant from expressly reserving his takings claim for
federal court while pursuing his state remedy in state court. Cf. Wilkinson v.
Pitkin County Bd. of Comm'rs, 142 F.3d 1319 (10th Cir. 1998) (declining to
decide whether a litigant who reserved his takings claim for federal court would
be barred by res judicata); Dodd v. Hood River County, 49 F.3d 852 (9th Cir.
1995) (holding that a claimant could under some circumstances reserve a takings
claim for federal court while engaging in state court litigation of an inverse
condemnation claim); Fields v. Sarasota Manatee Airport Authority, 953 F.2d
1299, 1306 (11th Cir. 1992) (same). Doenz made no effort to reserve his takings
claim for federal court litigation, and therefore that issue is not properly before
us.

                                          -7-